Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 1 of 15




               EXHIBIT B
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 2 of 15



 1   CARA F. BARRICK, CA Bar No. 303107
     cara.barrick@ogletree.com
 2   SHANNON R. CLAWSON, CA Bar No. 273699
     shannon.clawson@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Defendant
     HEALTH ADVANCES, LLC
 8

 9
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                              FOR THE COUNTY OF SAN FRANCISCO
11

12   VIANKA DUVERGLAS, an individual,            Case No. CGC-20-583837
13               Plaintiff,                      DEFENDANT’S NOTICE TO PLAINTIFF
                                                 AND CLERK OF THE CALIFORNIA
14        vs.                                    SUPERIOR COURT OF REMOVAL OF
                                                 CIVIL ACTION TO THE UNITED
15   HEALTH ADVANCES, LLC, and DOES 1            STATES DISTRICT COURT
     through 50, inclusive,
16
                 Defendants.
17                                               Action Filed:     March 18, 2020
                                                 Trial Date:       None Set
18

19

20

21

22

23

24

25

26
27

28
                                                                      Case No. CGC-20-583837
        DEFENDANT’S NOTICE TO PLAINTIFF AND CLERK OF THE CALIFORNIA SUPERIOR COURT OF
                REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
        Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 3 of 15



 1   TO PLAINTIFF VIANKA DUVERGLAS AND HER ATTORNEYS OF RECORD, AND
 2   THE CLERK OF THE ABOVE-ENTITLED COURT:
 3          PLEASE TAKE NOTICE THAT on April 24, 2020, Defendant HEALTH ADVANCES,
 4   LLC (“Defendant”) removed the instant action to the United States District Court for the Northern
 5   District of California. A true and correct copy of the Notice of Removal, without exhibits, is
 6   attached hereto as Exhibit 1.
 7

 8   DATED: April 24, 2020                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                       STEWART, P.C.
 9
10

11                                                     By:
                                                             CARA F. BARRICK
12                                                           SHANNON R. CLAWSON
13                                                     Attorneys for Defendant
                                                       HEALTH ADVANCES, LLC
14

15

16                                                                                               42638882.1


17

18

19

20

21

22

23

24

25

26
27

28
                                                       2               Case No. CGC-20-583837
         DEFENDANT’S NOTICE TO PLAINTIFF AND CLERK OF THE CALIFORNIA SUPERIOR COURT OF
                 REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 4 of 15




        EXHIBIT 1
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 5 of 15



 1
     CARA F. BARRICK, CA Bar No. 303107
 2   cara.barrick@ogletree.com
     SHANNON R. CLAWSON, CA Bar No. 273699
 3   shannon.clawson@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 4   STEWART, P.C.
     Steuart Tower, Suite 1300
 5   One Market Plaza
     San Francisco, CA 94105
 6   Telephone:    415-442-4810
     Facsimile:    415-442-4870
 7

 8   Attorneys for Defendant
     HEALTH ADVANCES, LLC
 9
                              UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11

12
     VIANKA DUVERGLAS, an individual,         Case No.
13
                Plaintiff,                    DEFENDANT’S NOTICE OF REMOVAL
14                                            OF A CIVIL ACTION UNDER 28 U.S.C. §§
          v.                                  1332 AND 1441
15
     HEALTH ADVANCES, LLC, and DOES 1         [DIVERSITY JURISDICTION]
16   through 50, inclusive,
17              Defendants.
18

19
20

21

22

23

24

25

26
27

28

                                                                         Case No. __________
                       DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
          Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 6 of 15



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NORTHERN
 2   DISTRICT OF CALIFORNIA, PLAINTIFF VIANKA DUVERGLAS AND HER
 3   ATTORNEYS OF RECORD:
 4           PLEASE      TAKE      NOTICE       THAT       Defendant   HEALTH       ADVANCES,        LLC
 5   (“Defendant”) hereby removes the above-captioned action filed by Plaintiff VIANKA
 6   DUVERGLAS (“Plaintiff”) from the Superior Court of the State of California for the County of
 7   San Francisco to the United States District Court for the Northern District of California pursuant to
 8   28 U.S.C. §§ 1332, 1441, and 1446 on the grounds that there is complete diversity of citizenship
 9   between Plaintiff, a citizen of the state of California, and Defendant, a citizen of the state of
10   Massachusetts; that the amount in controversy exceeds the jurisdictional minimum of $75,000 set
11   forth in 28 U.S.C. § 1332(a); and that the foregoing facts were true at the time that the Complaint
12   in this matter was filed and remain true as of the date of the filing of this notice of removal, as
13   more fully set forth below on the following grounds:
14   I.      THE STATE COURT ACTION
15           1.     This action is one over which the Court has original jurisdiction under 28 U.S.C. §
16   1332 and is one which may be removed by Defendant pursuant to 28 U.S.C. § 1441. This is a civil
17   action where the amount in controversy exceeds the sum of $75,000, exclusive of interest and
18   costs, and is between citizens of different states, insofar as Plaintiff is a citizen of the state of
19   California and Defendant is a citizen of the state of Massachusetts.
20           2.     On March 18, 2020, Plaintiff filed a Complaint in the Superior Court of the State of
21   California, County of San Francisco, Case Number CGC-20-583837, entitled Vianka Duverglas,
22   an individual v. Health Advances, LLC, and DOES 1 through 50, inclusive. The Complaint asserts
23   eight (8) causes of action, alleging: (1) Disability Discrimination in Violation of the Fair
24   Employment and Housing Act (“FEHA”); (2) Failure to Prevent Discrimination and/or Harassment
25   in Violation of FEHA; (3) Retaliation in Violation of FEHA; (4) Wrongful Termination in
26   Violation of Public Policy; (5) Failure to Accommodate; (6) Failure to Engage in Good Faith
27   Interactive Process; (7) Retaliation in Violation of Labor Code Section 1102.5; and (8) Retaliation
28   in Violation of California Family Rights Act (“CFRA”).

                                                       1                               Case No. __________
                           DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
           Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 7 of 15



 1            3.    On March 26, 2020, Plaintiff served Defendant with a copy of the Summons,
 2   Complaint, and case management and ADR documents. True and correct copies of the documents
 3   served on Defendant and any other documents filed in the San Francisco County Superior Court
 4   are attached as Exhibit A. A true and correct copy of the Notice of Filing of Removal to be filed
 5   in the San Francisco County Superior Court hereafter is attached as Exhibit B. Exhibits A and B
 6   comprise all of the pleadings and papers known by Defendant to be on file or to be filed hereafter
 7   in the Superior Court.
 8   II.      REMOVAL IS TIMELY
 9            4.    A defendant in a civil action has 30 days from the date it is validly served with a
10   summons and complaint to remove the action to federal court. 28 U.S.C. § 1446(b)(1) (“The notice
11   of removal of a civil action or proceeding shall be filed within 30 days after the receipt by the
12   defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for
13   relief upon which such action or proceeding is based, or within 30 days after the service of
14   summons upon the defendant if such initial pleading has then been filed in court and is not required
15   to be served on the defendant, whichever period is shorter.”)
16            5.    Here, the Summons and Complaint (and accompanying case management and ADR
17   documents), are the only pleadings served by Plaintiff on Defendant in this matter. Defendant was
18   served with these pleadings by personal service on March 26, 2020. Defendant filed this notice
19   within 30 days after service and less than one year after commencement of this action. Thus,
20   removal is timely and proper pursuant to 28 U.S.C. § 1446 subparts (b) and (c), and Rule 6 of the
21   Federal Rules of Civil Procedure.
22   III.     A PROPER BASIS EXISTS FOR REMOVAL BASED ON DIVERSITY OF
23            CITIZENSHIP
24            6.    This action is one over which the Court has original jurisdiction under 28 U.S.C. §
25   1332 and is one which may be removed by Defendant pursuant to 28 U.S.C. § 1441. This is a civil
26   action where the amount in controversy exceeds the sum of $75,000, exclusive of interest and
27   costs, and is between citizens of different states.
28   \\\

                                                           2                            Case No. __________
                            DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
        Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 8 of 15



 1          7.      Plaintiff is a Citizen of California. For diversity purposes, a person is a “citizen”
 2   of the state in which he or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088,
 3   1090 (9th Cir. 1983). A person’s domicile is the place she resides with the intention to remain or
 4   to which she intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001);
 5   State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994) (residence is prima facie
 6   evidence of domicile).
 7          8.      Defendant is informed and believes that Plaintiff is a citizen of the State of
 8   California. This belief is based on the allegation in Plaintiff’s Complaint that she is a resident of
 9   California. (See Complaint ¶ 1.)
10          9.      Defendant is a Citizen of Massachusetts. Defendant is a limited liability company
11   formed under the laws of the State of Delaware, and which has its corporate and administrative
12   offices and its principal place of business in Massachusetts.       (Declaration of Kristen Turner
13   [“Turner Decl.”], ¶ 4.) The sole member of Defendant is Parexel International Corporation, which
14   is organized in the Commonwealth of Massachusetts, and which has its corporate and
15   administrative offices and its principal place of business in Massachusetts. (Turner Decl., ¶¶ 5-6.)
16   Defendant and Parexel International Corporation perform the vast majority of their executive and
17   administrative functions at their corporate headquarters in Massachusetts, where their high-level
18   management personnel and officers are located, and from where they direct, control and coordinate
19   activities including, without limitation: (1) matters relating to the financing of their respective
20   operations; (2) advertising and marketing of services; (3) directing general business strategy and
21   operation; and (4) compliance with laws and legal services associated with such matters. (Turner
22   Decl., ¶ 8.) The books and records relating to these, and other matters are directed, controlled, and
23   coordinated from their headquarters in Massachusetts. (Turner Decl., ¶ 8.)
24          10.     A limited liability company (LLC) is a form of business that resembles both
25   partnerships and corporations. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899
26   (9th Cir. 2006).    “Notwithstanding LLC’s corporate traits, however, every circuit that has
27   addressed the question treats them like partnerships for the purpose of diversity jurisdiction.” Id.
28   (citations omitted). The Ninth Circuit follows the general rule that “an LLC is a citizen of every

                                                       3                               Case No. __________
                           DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
         Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 9 of 15



 1   state of which its owners/members are citizens.” Id. Thus, Defendant is a citizen of Massachusetts
 2   (where Parexel International Corporation is incorporated and has its principal place of business).
 3   28 U.S.C. § 1332(c).
 4           11.     Neither Defendant, nor its sole member (Parexel International Corporation), is a
 5   California limited liability company, California corporation, or headquartered in California.
 6   (Turner Decl., ¶ 7.) Accordingly, Defendant is not a citizen of the State of California.
 7           12.     The Citizenship of “Doe Defendants” Must Be Disregarded. The citizenship of
 8   fictitiously-named “Doe” defendants is to be disregarded for the purposes of removal. 28 U.S.C.
 9   § 1441(a); Newcombe v. Adolf Coors Co., 157 F.3d 686 (9th Cir. 1998). As such, complete
10   diversity of citizenship exists in this matter.
11           13.     The Amount in Controversy Exceeds the Sum of $75,000. Defendant only needs
12   to establish by a preponderance of the evidence that Plaintiff’s claims exceed the jurisdictional
13   minimum.1 Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). In determining
14   whether the jurisdictional minimum is met, the Court considers all recoverable damages, including
15   mental and emotional distress damages, punitive damages, statutory penalties, and attorneys’ fees.
16   Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001); Kroske v. U.S. Bank Corp., 432 F.3d
17   976, 980-81 (9th Cir. 2005); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
18   These damages include those that can reasonably be anticipated at the time of removal, not merely
19   those already incurred. Simmons v. PCR Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002); see
20   also Celestino v. Renal Advantage Inc., No. C 06-07788 JSW, 2007 WL 1223699 (N.D. Cal.
21   April 24, 2007) (“[T]he amount in controversy includes not only damages accrued up to the time of
22   removal, but also a reasonable assessment of damages likely to be accrued after the time of
23   removal.”).
24           14.     Based on Plaintiff’s allegations in the Complaint, the amount in controversy in the
25   instant case is more likely than not to exceed the sum of $75,000, as set forth more specifically
26
27   1
       By estimating the amount that Plaintiff may recover if she prevails, Defendant does not concede
     that Plaintiff will prevail on any of her claims or that, if she prevails, that she is entitled to damages
28   in any particular amount or at all. Defendant reserves the full right to dispute Plaintiff’s claims
     with respect to both liability and damages.
                                                         4                                   Case No. __________
                            DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
         Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 10 of 15



 1   below:
 2                  a.     Lost Wages. Plaintiff seeks damages for “substantial losses in earnings and
 3   employment benefits” and for “past and future loss of income, benefits and other damages to be
 4   proven at time of trial.” (Complaint ¶¶ 13, 27, 36, 53, 68.) Plaintiff alleges that Defendant
 5   terminated her employment on June 4, 2019. (Complaint ¶ 7.) Plaintiff initiated this action on
 6   March 18, 2020, and served Defendant on March 26, 2020. Based on data from “Comparison of
 7   Districts Within the Ninth Circuit – 12-Month Period Ending September 30, 2018,” accessible
 8   from the United States District Courts’ official website, the median time from filing to trial in a
 9   civil matter pending in this court is 30 months.2 Calculating 30 months from the filing of this
10   Complaint on March 18, 2020, a trial date would be in approximately October 2022. The elapsed
11   time between Plaintiff’s alleged termination of employment on or about June 4, 2019 and a trial
12   date in October 2022 is approximately 40 months. Plaintiff alleges that she earned $60,000 per
13   year. (Complaint ¶ 4.) Multiplying Plaintiff’s alleged annual earnings of $60,000 (i.e., $5,000 per
14   month), Plaintiff’s alleged economic damages for lost wages at the time of trial would be $200,000.
15   This amount alone is sufficient to meet the jurisdictional minimum.
16                  b.     Emotional Distress. Plaintiff seeks emotional distress damages. (Complaint
17   ¶¶ 13, 21, 28, 37, 47, 53, and 69.) Although Plaintiff does not state a specific amount of damages
18   for emotional distress, “the vagueness of [P]laintiff’s pleadings with regard to emotional distress
19   damages should not preclude the court from noting these damages are potentially substantial.”
20   Richmond v. Allstate Ins. Co., 897 F.Supp. 447, 450 (S.D. Cal. 1995) (plaintiff’s failure to make
21   explicit demands did not prevent satisfaction of amount in controversy).        Emotional distress
22   damages can be substantial, and Plaintiff put at issue an amount exceeding $75,000. See Trulsson
23   v. County of San Joaquin District Attorney’s Office, 2014 WL 5472902 (E.D. Cal. 2014) (jury
24   verdict in case involving claims for retaliation in violation of Title VII and the FEHA included
25   $1,546,326 award for pain and suffering; and Campbell v. Nat’l Passenger Railroad Corp., 2009
26   WL 692094 (N.D. Cal. 2009) (awarding $120,000 in non-economic damages in a
27

28   2
        The URL for the webpage at which the caseload data has been published is
     https://www.uscourts.gov/statistics-reports/federal-court-management-statistics-september-2018
                                                       5                              Case No. __________
                          DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 11 of 15



 1   retaliation/wrongful termination case).
 2                  c.     Punitive Damages. Plaintiff also seeks punitive damages. (Complaint ¶¶ 14,
 3   22, 31, 40, 48, 54, 58 and 72.) For the purposes of removal, the amount in controversy may
 4   include punitive damages. St. Paul Reinsurance Co., Ltd. v. Greenburg, 134 F.3d 1250, 1253-54
 5   (5th Cir. 1998); Anthony v. Security Pac. Fin. Serv., Inc., 75 F.3d 311, 315 (7th Cir. 1996); Watson
 6   v. Blankinship, 20 F.3d 383, 386-87 (10th Cir. 1994); see also Simmons v. PCR Tech., 209 F.
 7   Supp.2d 1029, 1031-35 (N.D. Cal. 2002) (finding that the damages alleged in plaintiff’s complaint
 8   at the time of removal, which included past lost wages totaling $25,600, and unspecified amounts
 9   for future lost wages, medical expenses, emotional distress, punitive damages, and attorneys’ fees,
10   satisfied the amount in controversy required to establish diversity jurisdiction); White v. FCI USA,
11   Inc., 319 F.3d 672, 674 (5th Cir. 2003) (a wrongful termination claim including a “lengthy list of
12   compensatory and punitive damages,” including emotional distress damages, attorney’s fees and
13   punitive damages, was sufficient to exceed the $75,000 minimum required to establish diversity
14   jurisdiction). Punitive damages may be substantial and in some cases even exceed the amount in
15   controversy. Lang v. Healthco Int’l Corp., 1986 WL 795038 (Fresno County, Cal. Superior Court
16   1986) (awarding $175,000 in punitive damages on a wrongful termination claim); Chopourian v.
17   Catholic Healthcare West, 2012 WL 1551728 (E.D. Cal. 2012) (entering judgment following jury
18   verdict, discussed at 2012 WL 767196; awarding $56,250,000 in punitive damages for
19   employment-related claims, including wrongful termination and retaliation).
20                  d.     Attorney’s Fees. Plaintiff also claims she is entitled to attorney’s fees.
21   (Complaint ¶¶ 32, 41, 47, 73.) The Court may consider all attorney’s fees that at the time of
22   removal can reasonably be anticipated will be incurred over the life of the case. See Stokes v.
23   Reeves, 245 F.2d 700, 702 (9th Cir. 1957) (the amount claimed for attorney’s fees pursuant to a
24   statute allowing attorney’s fees may be taken into account in determining whether the jurisdictional
25   amount is involved); Brady v. Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004, 1011 n.4 (N.D. Cal.
26   2002) (“While an estimate of the amount in controversy must be made based on facts known at the
27   time of removal, that does not imply that items such as future income loss, damages, or attorneys
28   fees likely to be incurred cannot be estimated at the time of removal”); Simmons, 209 F.Supp.2d at

                                                      6                               Case No. __________
                           DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
           Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 12 of 15



 1   1034-35 (stating that “the measure of fees should be the amount that can reasonably be anticipated
 2   at the time of removal, not merely those already incurred” and noting that “attorney’s fees cannot
 3   be precisely calculated” but making projection of likely fees based on the court’s “twenty-plus
 4   years’ experience” overseeing similar cases).
 5            An accepted method for determining attorney’s fees is to award the plaintiff’s attorney 25%
 6   of the individual recovery. Indeed, the Ninth Circuit has set 25% of recovery as the “benchmark”
 7   for recovery of attorneys’ fees. Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th
 8   Cir. 1989) (using a benchmark of 25 percent of the plaintiffs’ recovery in class actions for the
 9   presumptive amount of attorneys’ fees); Six (6) Mexican Workers v. Arizona Citrus Growers, 904
10   F.2d 1301 (9th Cir. 1990) (holding that attorneys’ fees should be calculated at 25% of plaintiffs’
11   recovery). In this case, if 25% of recovery is used as the presumptively reasonable amount for
12   attorney’s fees, the benchmark attorney’s fee award for Plaintiff would equal approximately
13   $50,000, if based upon her claim for lost wages (which, as stated above, would amount to
14   approximately $200,000 total).      Plaintiff’s alleged claim for damages related to lost wages,
15   combined with a reasonable estimate of Plaintiff’s attorney’s fees over the life of this case, easily
16   surpasses the $75,000 jurisdictional limit.
17   IV.      SATISFACTION OF PROCEDURAL REQUIREMENTS
18            15.    As required by 28 U.S.C. § 1446(a), this Notice of Removal is filed in the District
19   Court of the United States in which the action is pending. The Superior Court of California,
20   County of San Francisco, is located within the Northern District of California. Therefore, venue is
21   proper in this Court, pursuant to 28 U.S.C. § 84, because it is the “district and division embracing
22   the place where such action is pending.” 28 U.S.C. § 1441(a).
23            16.    In accordance with 28 U.S.C. §1446(a), this Notice of Removal is accompanied by
24   the following Exhibits A and B, which contain copies of all process, pleadings, and orders served
25   upon Plaintiff, Defendant, or the Court.
26            17.    As required by 28 U.S.C. § 1446(b), the original Notice of Removal was filed
27   within 30 days after Defendant was served with a copy of the Complaint.
28   \\\

                                                       7                               Case No. __________
                            DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 13 of 15



 1          18.     As required by 28 U.S.C. § 1446(d), Defendant provided notice of this removal to
 2   Plaintiff through her counsel of record.
 3          19.     As required by 28 U.S.C. § 1446(d), a copy of the original Notice of Removal will
 4   be filed with the Superior Court of the State of California for the County of San Francisco.
 5          WHEREFORE, Defendant HEALTH ADVANCES, LLC requests that the above action
 6   now pending in the Superior Court of California, County of San Francisco, be removed therefrom
 7   to this Court. In the event the Court has a question regarding the propriety of this Notice of
 8   Removal, Defendant respectfully requests that the Court issue an Order to Show Cause so that
 9   Defendant may have an opportunity to supplement this Notice of Removal with a more detailed
10   brief outlining the basis for this removal.
11

12   DATED: April 24, 2020                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
13

14

15                                                    By: /s/ Shannon R. Clawson
                                                          CARA F. BARRICK
16                                                        SHANNON R. CLAWSON
17                                                         Attorneys for Defendant
                                                           HEALTH ADVANCES, LLC
18
                                                                                                    42638264.1
19

20

21

22

23

24

25

26
27

28

                                                       8                               Case No. __________
                           DEFENDANT’S NOTICE OF REMOVAL OF A CIVIL ACTION
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 14 of 15



 1                                         PROOF OF SERVICE
                                   Duverglas v. Health Advance, LLC, et al.
 2                          San Francisco Superior Court Case No. CGC-20-583837
 3
             I am and was at all times herein mentioned over the age of 18 years and not a party to the
 4   action in which this service is made. I am employed in the County of San Francisco in the office of
     a member of the bar of this court at whose direction this service was made. My business address is
 5   Steuart Tower, Suite 1300, One Market Plaza, San Francisco, California 94105.
 6          On April 24, 2020, I served the following document(s):
 7        DEFENDANT’S NOTICE TO PLAINTIFF AND CLERK OF THE CALIFORNIA
 8      SUPERIOR COURT OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES
                                DISTRICT COURT
 9
     by placing     (the original)       (a true copy(ies) thereof) in a sealed envelope(s) addressed as
10   follows:

11
         Daniel Feder, Esq.                                    Attorney for Plaintiff
12       LAW OFFICES OF DANIEL FEDER                           VIANKA DUVERGLAS
         235 Montgomery Street, Suite 1019
13       San Francisco, CA 94104
         Telephone: (415) 391-9476
14       Facsimile: (415) 391-9432
         daniel@dfederlaw.com
15

16
            BY MAIL: Addressed to the person(s) listed above with postage thereon fully prepaid, and placing it for
17          collection and mailing on the date set forth below following ordinary business practices. I am readily familiar
            with my firm’s business practice of collection and processing of correspondence for mailing with the United
18          States Postal Service. Correspondence placed for collection and mailing is deposited with the United States
            Postal Service at San Francisco, California, that same day in the ordinary course of business.
19
            PERSONAL SERVICE (BY MESSENGER): I caused the above-entitled document(s) to be personally
20          served upon the addressed parties listed directly above by placing the document(s) in a sealed envelope(s) to
            be hand-delivered by same-day messenger service.
21
            OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s) designated by the express service
22
            carrier for collection and overnight delivery by following the ordinary business practices of Ogletree, Deakins,
            Nash, Smoak & Stewart P.C., San Francisco, California. I am readily familiar with Ogletree, Deakins, Nash,
23          Smoak & Stewart P.C.’s practice for collecting and processing of correspondence for overnight delivery, said
            practice being that, in the ordinary course of business, correspondence for overnight delivery is deposited with
24          delivery fees paid or provided for at the carrier’s express service offices for next-day delivery.
25
            BY ELECTRONIC TRANSMISSION: Based on California Code of Civil Procedure section 1010.6,
            California Rules of Court 2.251 and San Francisco Superior Court Local Rule 2.11(O)(1), I served the
26          document(s) on the person[s] at the e-mail address(es) listed above via a court approved Electronic Filing
            Service Provider.
27

28

                                                              2                                  Case No. CGC-20-583837
                                                   PROOF OF SERVICE
       Case 3:20-cv-02849-TSH Document 1-2 Filed 04/24/20 Page 15 of 15



 1           I declare under penalty of perjury under the laws of the State of California that the above is
     true and correct. Executed on April 24, 2020 at San Francisco, California.
 2

 3                               ___________________________________
                                            Jessica E. Libbey
 4

 5                                                                                                 42421643.1


 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3                            Case No. CGC-20-583837
                                              PROOF OF SERVICE
